49 So. 3d 1284 (2010)
Dexter HOWARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-3095.
District Court of Appeal of Florida, Fifth District.
December 23, 2010.
Dexter Howard, Wewahitchka, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.

ON ORDER TO SHOW CAUSE
PER CURIAM.
This is Dexter Howard's third petition for habeas corpus for a belated appeal of a July 2009 order summarily denying his rule 3.850 motion, and his fifth postconviction proceeding in this Court, challenging his 2003 conviction.
We previously issued an order dismissing Howard's petition for belated appeal and issued an order pursuant to State v. Spencer, 751 So. 2d 47 (Fla.1999), directing him to show cause why he should not be barred from filing further pro se challenges to his convictions. Having considered his response and finding it to be unpersuasive, we now prohibit Howard from filing with this Court any more pro se pleadings concerning Orange County Circuit Court Case No. 2003-CF-12076. See Pettway v. McNeil, 987 So. 2d 20, 23 (Fla.2008) (holding that rejecting future pleadings, motions, or other filings relating to convictions and sentences is appropriate sanction "in order to preserve the right of access for all litigants and promote the interests of justice").
The Clerk of this Court is directed not to accept any further pro se filings from Howard concerning this case. Any more pleadings or papers regarding this case will be summarily rejected by the Clerk, unless signed by a member in good standing of The Florida Bar. See Isley v. State, 652 So. 2d 409, 411 (Fla. 5th DCA 1995) ("Enough is enough."). The Clerk of this Court is further directed to forward a certified copy of this opinion to the appropriate Department of Corrections institution or facility pursuant to section 944.279(1), Florida Statutes (2010), for consideration of disciplinary procedures.
DISMISSED; FUTURE PRO SE FILINGS PROHIBITED; CERTIFIED COPY FORWARDED TO DEPARTMENT OF CORRECTIONS.
GRIFFIN, PALMER and ORFINGER, JJ., concur.